Citation Nr: 0822934	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-24 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Whether the veteran withdrew his notice of disagreement 
with a May 15, 2003, rating decision that denied a claim of 
service connection for chronic respiratory disease.  

2.  Whether the veteran withdrew his notice of disagreement 
with a May 15, 2003, rating decision that denied a claim for 
service connection for psychiatric disability.  


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The veteran had active military service from April 1961 to 
January 1965.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal of an October 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The Board notes that, since filing his original claims for 
service connection, the veteran has been represented by the 
Veterans of Foreign Wars of the United States (VFW), by a 
private attorney, and most recently by Disabled American 
Veterans (DAV).  However, in a September 2007 VA Form 21-4138 
(Statement in Support of Claim), the veteran noted that he 
was revoking his power of attorney with DAV and representing 
himself.  As such, the veteran is unrepresented in the 
current appeal.  

By way of brief history, the veteran filed an application for 
VA compensation (VA Form 21-526) in January 2003.  In a May 
2003 rating decision, the RO denied the veteran's claims for 
service connection for chronic respiratory disease, to 
include as secondary to Agent Orange exposure, and for 
service connection for psychiatric disability to include 
PTSD, depression and attention deficit hyperactivity 
disorder.  The veteran was notified by letter dated May 21, 
2003 of the RO's denial of his claims.  In February 2004, the 
veteran filed a notice of disagreement (NOD) with the RO's 
May 2005 rating decision.  Thereafter, in July 2004, the RO 
received from the veteran's then-appointed representative a 
VA Form 21-4138 in which it was noted that the veteran wished 
to withdraw his NOD in regards to his claims.  The veteran 
has since challenged the withdrawal of his NOD, alleging that 
his signature was forged on the VA Form 21-4138.  This 
challenge is the subject of the current appeal.

The Board notes that in a December 2007 VA Form 9 (Appeal to 
Board of Veterans' Appeals), the veteran requested a hearing 
before a member of the Board.  In a statement later that 
month, the veteran reported that he wished a videoconference 
hearing.  In his most recent correspondence, the veteran has 
requested a Travel Board hearing.  Pursuant to 38 C.F.R. § 
20.700 (2007), a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Under these 
circumstances, and in accordance with his request, the 
veteran must be provided an opportunity to present testimony 
during a Board hearing at the RO.  The veteran is advised 
that if he desires to withdraw the hearing request prior to 
the hearing, he may do so in writing.  38 C.F.R. § 20.704(e) 
(2007).  

Given the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO.  The RO should notify 
the veteran of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2007).  After the hearing, 
the file should be returned to the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

